USCA4 Appeal: 22-6540      Doc: 14         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6540


        ANTWON WHITTEN,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Lawrence Richard Leonard, Magistrate Judge. (2:20-cv-00570-LRL)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Antwon Whitten, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6540         Doc: 14       Filed: 12/22/2022     Pg: 2 of 2




        PER CURIAM:

               Antwon Whitten seeks to appeal the magistrate judge’s order dismissing as untimely

        his 28 U.S.C. § 2254 petition. * See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

        (explaining that § 2254 petitions are subject to one-year statute of limitations, running from

        latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is

        not appealable unless a circuit justice or judge issues a certificate of appealability. 28

        U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

        the district court denies relief on procedural grounds, the prisoner must demonstrate both

        that the dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Whitten has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




               *
                The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
        § 636(c).

                                                      2